Citation Nr: 0307538	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-10 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO, in 
pertinent part, granted service connection for PTSD and 
assigned an evaluation of 10 percent, effective from July 
1997.  

Following notification of the award, the veteran perfected a 
timely appeal with respect to the initial 10 percent rating 
assigned to this service-connected disorder.  Thereafter, in 
June 1999, the veteran and his wife presented testimony 
concerning this rating claim before a hearing officer at the 
RO.  By a rating action dated later in the same month, the 
hearing officer who had conducted this personal hearing 
granted an increased evaluation of 50 percent, effective from 
July 1997, for the veteran's service-connected PTSD.  

Subsequently, in August 2000, the Board remanded the 
veteran's rating claim to the RO for further evidentiary 
development.  Following completion of the requested actions, 
the RO, by a November 2001 rating action, awarded an 
increased evaluation of 70 percent, effective from July 1997, 
for the veteran's service-connected PTSD.  

In a January 2002 letter, the RO asked the veteran if the 
increase in the disability rating for his service-connected 
PTSD from 50 percent to 70 percent satisfied his appeal such 
that he wanted to withdraw his initial rating claim from 
appeal.  The RO further informed the veteran that, if the 
agency did not receive a reply from him, that it would 
continue to process his appeal.  The veteran failed to 
respond to the RO's letter.  Thus, in December 2002, the RO 
returned the veteran's case to the Board for final appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected PTSD is manifested by complaints of 
complaints of nightmares, flashbacks, outbursts of intense 
anger, hypervigilance, sleep disturbance, mood swings, 
survivor's guilt, depression, social isolation, and an 
inability to work.  Objective evaluation findings include the 
ability to converse normally but nervousness, "shakiness," 
tentative speech suggestive of anxiety, ongoing auditory and 
visual hallucinations, recurrent homicidal and suicidal 
ideation without intent or plan, anger, depression, anxiety, 
some psychotic features, some impairment in reality testing 
or communication, and significant impairment in maintaining 
interpersonal relationships and employment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  A review of the claims 
folder indicates that the RO has obtained all available 
service medical records and post-service medical reports 
adequately identified by the veteran.  During the current 
appeal, the veteran has been accorded two pertinent VA 
examinations.  The reports of these evaluations have been 
obtained and associated with the veteran's claims folder.  

Furthermore, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
Board notes that, although the RO has provided the veteran 
and his representative with the criteria used to adjudicate 
his rating claim as well as the type of evidence needed to 
substantiate this issue, the RO has not informed them of the 
specific provisions of the VCAA or the particular type of 
information necessary from the veteran.  Significantly, 
however, in view of the full grant of benefits being awarded 
by this decision for the veteran's service-connected PTSD, 
the Board finds that any failure of VA to notify the veteran 
and his representative of the specific VCAA provisions or the 
particular type of evidence necessary to substantiate this 
claim is harmless error.  

Factual Background

According to the service personnel records, the veteran had 
six months of foreign and/or sea service between September 
1966 and August 1968.  In December 1968, he was awarded the 
Purple Heart for wounds received in action against enemy 
forces in the Republic of Vietnam.  

The service medical records reflect a finding of an immature 
personality at the December 1970 separation examination.  At 
that evaluation, the veteran reported that he had been 
wounded in Vietnam and had undergone surgery in 1968.  The 
only documentation of medical care included in the service 
medical records are reports of dermatological treatment in 
October 1970.  

According to relevant post-service medical records, between 
May 1996 and June 1997, the veteran received periodic 
treatment at the local VA mental health clinic.  The veteran 
complained of occasional nightmares, flashbacks, and 
insomnia.  Mental status evaluations demonstrated a flat 
affect, alertness, orientation times three, and coherent 
speech.  A January 1997 report included an impression of 
dysthymia.  

At a VA PTSD examination conducted in December 1997, the 
veteran reported that, while serving in Vietnam from October 
1968 to November 1969, he and a friend were hit by a mortar, 
that he sustained a punctured lung as well as multiple 
shrapnel wounds, and that his friend was decapitated.  
Additional traumatic incidents included being placed on the 
top of dead soldiers on a Medivac helicopter, witnessing some 
children blowing up a truck with a hand grenade, watching the 
dead bodies of enemy soldiers being pushed into holes with 
bulldozers, and being under attack from small arms fire.  He 
also noted that since 1974 he had worked for a fire 
extinguishing service company recharging fire extinguishers, 
that his job is stable, and that he had no history of 
problems with co-workers or supervisors.  

The veteran complained of having "numb" emotions, 
difficulty in relationships due to an inability to express 
his feelings, intrusive recollections, avoidance of stimuli 
associated with traumatic events, hypervigilance, sleep 
impairment, and increased startle response.  A mental status 
evaluation demonstrated that the veteran was alert and 
oriented and that he had a depressed mood, a restricted 
affect, poor eye contact, normal speech (in rate, volume, and 
pitch), organized and coherent thought processes, no thought 
disorder, appropriate insight and judgment, and no suicidal 
or homicidal ideations.  Psychological testing provided 
results of significant depression, paranoia, social 
isolation, hypervigilance, and over sensitivity (in that he 
was likely to misinterpret the actions and words of other 
individuals and to be significantly anxious from experiencing 
vegetative symptoms due to anxiety and depression).  The 
examiner provided Axis I diagnostic impressions of chronic 
and severe PTSD as well as a single episode of a major 
depressive disorder.  In addition, the examiner assigned a 
global assessment of functioning (GAF) score of 60 
(representing moderate symptoms) and explained that the 
veteran's highest GAF score in the past year was 70.  

In February 1998, the RO considered this in-service, and 
post-service evidence.  Based on the evidence that the 
veteran had earned the Purple Heart Award for injuries 
sustained during his Vietnam service, as well as the 
post-service evidence of a diagnosis of PTSD, the RO granted 
service connection for this disability and awarded a 
10 percent rating for this disorder, effective from July 
1997.  

According to relevant evidence received during the current 
appeal, between January 1998 and March 1999, the veteran 
received periodic individual and group VA psychiatric 
therapy.  He complained of occasional flashbacks and 
nightmares, nervousness, sleep disturbances, intrusive 
thoughts, efforts to avoid activities and situations arousing 
recollections of trauma, feelings of detachment from others 
(social isolation), as well as irritability and anger.  
Mental status evaluations demonstrated alertness, orientation 
times three, coherent speech, a labile affect, mild mood 
swings, markedly diminished interest in significant 
activities, and problems with concentration.  

At a personal hearing conducted before a hearing officer at 
the RO in June 1999, the veteran testified that he 
experiences depression, sleep problems, nightmares, 
flashbacks, and social isolation.  Hearing transcript (T.) 
at 2-13.  By a rating action dated later in the same month, 
the hearing officer who had conducted the personal hearing 
awarded a 50 percent evaluation for the veteran's 
service-connected PTSD, effective from July 1997.  

In an August 1999 statement, the veteran asserted his belief 
that a total 100 percent rating for his service-connected 
PTSD was warranted.  The veteran cited his unemployment and, 
in particular, explained that he had not worked since May 
1999.  

In an October 1999 statement, a VA physician explained that 
he had treated the veteran, who had been diagnosed with PTSD, 
for several years.  In addition, the doctor expressed his 
opinion that the veteran was "permanently disabled and is 
not employable."  

Thereafter, in February 2001, additional VA medical reports 
were received.  These records reflect regular monthly 
individual and group therapy sessions between July 1999 and 
February 2001.  In particular, in July 1999, a treating 
physician noted that the veteran, who was oriented times 
three, appeared to be healthy and had an anxious mood, a flat 
affect, and normal speech.  This physician assigned a GAF 
score of 35.  

In August 1999, the veteran sought treatment for an acute 
exacerbation of PTSD as well as a history of chronic major 
depression.  A mental status evaluation completed at that 
time demonstrated that the veteran was well-groomed, alert, 
oriented times three, and angry and that he had poor eye 
contact, a depressed mood, a congruent affect with a 
constricted mood, no suicidal ideation, active homicidal 
ideation without a target or intent, poor insight, poor 
judgment, and irritability.  The treating physician assigned 
a GAF score of 42.  

In September 1999, the veteran denied suicidal or homicidal 
ideations as well as auditory or visual hallucinations.  A 
mental status evaluation reflected a disappointed mood, a 
depressed affect with a congruent mood, as well as logical 
and goal-oriented thought process.  The treating physician 
confirmed a GAF score of 42.  

Subsequent VA medical records dated until February 2001 
indicate continued regular monthly psychiatric treatment.  
These reports reflect objective findings of alertness, 
orientation times three, visual hallucinations but no 
auditory hallucinations, mild mood swings, coherent speech, 
crying episodes, survivor's guilt, occasional flashbacks and 
nightmares, no suicidal or homicidal ideations, mild 
insomnia, an adequate appetite, and increased irritability.  

In March 2001, the veteran underwent a VA mental disorders 
examination, at which time he complained of continued 
symptoms of nightmares, flashbacks, outbursts of intense 
anger, hypervigilance, sleep disturbance, mood swings, and 
survivor's guilt.  In addition, the veteran reported that he 
last worked two to three years prior to the evaluation.  

A mental status examination demonstrated that the veteran was 
causally dressed, "quite nervous and shaky," alert, 
oriented, and cooperative and that he had coherent and 
logical speech (with a tentativeness to the speech which was 
suggestive of anxiety), ongoing auditory and visual 
hallucinations, recurrent homicidal and suicidal ideation 
without intent or plan, no loosening of associations, no 
flight of ideas, no disorganization of speech, and fair 
insight and judgment.  The examiner diagnosed, on Axis I, 
severe PTSD and a recurrent major depressive disorder.  The 
examiner also explained that the veteran's major depressive 
disorder "is directly related to the PTSD and should not be 
considered a separate disorder from the PTSD."  

The examiner assigned a current GAF score of 32 based on 
findings of major impairment in several areas, including work 
or school, family relationships, judgment, thinking, and mood 
as well as some impairment in reality testing or 
communication.  In addition, the examiner explained that the 
previous assignment of a GAF score of 70 (by another 
physician) was "unrealistically high," that the veteran is 
unable to function at this level, and that, even when he was 
employed, "it was a tenuous hold."  In asserting that the 
assignment of a GAF score of 32 was appropriate, the examiner 
stated that the veteran has had impairment in interpersonal 
relationships for quite some time as well as severe symptoms 
of PTSD which have interfered with his daily ability to 
function.  

Moreover, the examiner expressed his belief that the veteran 
does retain the capacity to take care of his personal hygiene 
and grooming and to converse normally.  However, the examiner 
also felt that the veteran had significant impairment in his 
interpersonal relationships with regards to maintaining 
employment and "being around people;" that he is prone to 
intense anger, bouts of depression, and anxiety that 
interferes with his ability to continue working; and that he 
exhibits some psychotic features associated with his PTSD.  

The examiner concluded that viable employment is not feasible 
for the veteran "now or in the near future."  The examiner 
recommended that the veteran continue in therapy which may 
serve to keep his symptoms from deteriorating due to his age.  

Thereafter, from March 2001 to October 2001, the veteran 
continued to receive regular psychiatric VA treatment.  
Specifically, in May 2001, the veteran cited positive 
suicidal and homicidal ideations as well as positive auditory 
and visual hallucinations.  The treating physician assigned a 
GAF score of 20.  

In October 2001, the veteran described a worsening of his 
depression and PTSD symptoms.  In particular, he reported 
insomnia approximately three times per week, ignoring 
personal hygiene for several days, and being withdrawn.  He 
cited suicidal ideation without a definite plan as well as 
auditory and visual hallucinations but denied any homicidal 
ideations.  He also noted that his flashbacks and nightmares 
were "worse since the terrorist attacks."  The treating 
physician assigned a GAF score of 20.  

Based on this additional evidence, the RO, by a November 2001 
rating action, granted an increased disability evaluation of 
70 percent for the veteran's service-connected PTSD, 
effective from July 1997.  In addition, the RO awarded the 
veteran a total rating based on individual unemployability 
due to service-connected disabilities.  Service connection is 
currently in effect for PTSD (70%) and scars on the left 
forearm, left torso, left shoulder, right arm, and right 
forearm (0%).  

According to a VA medical record dated in February 2003, the 
veteran was alert and oriented times three and had coherent 
speech, a guarded affect, a depressed mood, constant feelings 
of anger, mood swings, recurrent flashbacks and nightmares, a 
strained relationship with his wife, mild insomnia, and an 
adequate appetite.  The veteran's treating psychiatrist 
concluded that the veteran "is permanently and totally 
disabled and is not employable" and assigned a GAF score 
of 35 for the veteran's service-connected PTSD.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  Because the veteran has appealed from an 
initial award, consideration will be given to whether an 
increased rating was warranted for any period of time during 
the pendency of his claim.  Fenderson v. West, 
12 Vet.App. 119 (1999).  

Review of the claims folder in the present case indicates 
that the veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  According to this Diagnostic Code, 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 is 
illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., a depressed man avoids friends, neglects family, and 
is unable to work; a child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF score of 41 to 50 is representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is representative of some mild symptoms (e.g., a 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household) but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  

Throughout the current appeal, the veteran has asserted that 
his service-connected PTSD is more severe than the current 
70 percent evaluation indicates.  In particular, he has cited 
nightmares, flashbacks, outbursts of intense anger, 
hypervigilance, sleep disturbance, mood swings, survivor's 
guilt, depression, social isolation, and an inability to 
work.  See, e.g., T. at 2-13.

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

The evidence of record indicates that the veteran's 
service-connected PTSD is manifested by complaints of 
nightmares, flashbacks, outbursts of intense anger, 
hypervigilance, sleep disturbance, mood swings, survivor's 
guilt, depression, social isolation, and an inability to 
work.  Objective evaluation findings include alertness, 
orientation, cooperation, coherent and logical speech, no 
loosening of associations, no flight of ideas, no 
disorganization of speech, fair insight and judgment, and the 
ability to converse normally but nervousness, "shakiness," 
tentative speech suggestive of anxiety, ongoing auditory and 
visual hallucinations, recurrent homicidal and suicidal 
ideation without intent or plan, anger, depression, anxiety, 
some psychotic features, some impairment in reality testing 
or communication, and significant impairment in maintaining 
interpersonal relationships and employment.  

Upon recent examination, an examiner determined that the 
symptoms associated with the veteran's PTSD have resulted in 
major impairment in several areas, including work and 
interpersonal relationships.  In particular, the examiner 
concluded that, as a result of PTSD, viable employment is not 
feasible for the veteran.  This examiner assigned the veteran 
a GAF score of 32, and, more recently, the veteran's treating 
physician gave the veteran a GAF score of 35.  These scores 
are illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., a depressed man avoids friends, neglects family, and 
is unable to work; a child frequently beats up younger 
children, is defiant at home, and is failing at school).  
See, Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

Based on these findings, including in particular the 
significant impairment in maintaining interpersonal 
relationships and the infeasiblity of viable employment 
resulting from the veteran's PTSD, the Board concludes that 
the criteria for a total scheduler rating of 100 percent for 
this service-connected disability have been met.  See, 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002) (which 
stipulates that a 100 percent rating is assigned when there 
is total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name).  

As such, the Board concludes that a schedular evaluation of 
100 percent for the veteran's service-connected PTSD is 
warranted.  This disability rating is warranted at all times 
during the current appeal.  See Fenderson, supra.  


ORDER

A 100 percent disability evaluation for the service-connected 
PTSD is granted, subject to the provisions governing the 
payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

